PREGERSON, Circuit Judge,
Dissenting:
I dissent. The majority holds that the discretionary function exception may be invoked in cases brought under the Suits in Admiralty Act, and r~mands to allow the district court to determine whether the exception should apply in this particular case. Because I believe the exception does not apply to the facts of this case as a matter of law, I would affirm the district court's decision.
As the majority recognizes, the discretionary function exception is designed "to prevent judicial `second-guessing' of legislative and administrative decisions grounded in social, economic, and political policy through the medium of an action in tort." United States v. S.A. Empresa de Viacao Aerea Rio Grandense (Varig Airlines), 467 U.S. 797, 814, 104 S.Ct. 2755, 2765, 81 L.Ed.2d 660 (1984).
For the exception to apply in this case, the government must show (1) that the challenged action involved a matter of choice for a government official-that is, that the official exercised discretion and (2) that the decision is the sort of judgment the exception was designed to shield. See Berkovitz by Berkovitz v. United States, 486 U.S. 531, 536, 108 S.Ct. 1954, 1958, 100 L.Ed.2d 531 (1988); Summers v. United States, 905 F.2d 1212, 1214 (9th Cir.1990). The Government has failed on both counts.
First, the government has failed to show that its failure to light the mooring buoy was a "decision" at all. The government *1033has offered no evidence that suggests that any official was ever faced with the question whether to light some buoys but not others, or made a decision between certain costs and competing safety concerns. Moreover, the fact that the government may have allocated funds to finance certain safety measures is not in itself a policy decision. See ARA Leisure Services v. United States, 831 F.2d 193, 195-196 (9th Cir.1987). Absent an actual decision by a government official regarding the lighting of the buoys, the exception simply does not apply. See Dube v. Pittsburgh Corning, 870 F.2d 790, 799-800 (1st Cir.1989).
Second, even if the government made some decision regarding the lighting of the buoys, we have previously held that the government’s failure to post warning signs regarding dangerous conditions or obstacles on government property is not the sort of judgment that the discretionary function exception was designed to shield.
In Summers v. United States, for instance, a young girl was injured when she burned her foot on hot coals inside a fire ring on a National Park beach. We concluded that the National Park Service's failure to warn visitors of such danger by placing signs near the fire rings did not fall within the exception because the Park Service had simply failed to act, and had not made any choices between competing political, economic, and social factors. Id., 905 F.2d at 1216.
Similarly, in Seyler v. United States, 832 F.2d 120 (9th Cir.1987) we held that the exception did not apply to the Bureau of Indian Affairs’ failure to erect speed limit signs on an Indian reservation roadway. The plaintiff in Seyler, like appellees in this action, was injured while taking a pleasure ride on a federal thoroughfare. We concluded there was no evidence that the BIA’s failure to post signs resulted from a decision ground in social, economic or political policy. Id., 832 F.2d at 122. Indeed, we doubted “that any decision not to provide adequate signs would be ‘of the nature and quality that Congress intended to shield from tort liability.’ ” Id., quoting Varig Airlines, 467 U.S. at 813, 104 S.Ct. at 2764.
Here, the government’s failure to light or otherwise mark the mooring buoy into which the boaters crashed is analogous to the failure to post warning or speed limit signs. It is simply not the sort of policy judgment the exception was designed to shield. Thus, even if the government were able to point to an actual decision regarding the lighting of the buoys, that decision should not trigger the discretionary function exception. Accordingly, I dissent.